[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1079

                        UNITED STATES,

                          Appellee,

                              v.

                        BARRY TWOMEY,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]                                                              

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Diana L. Maldonado on brief for appellant.                              
Donald   K.  Stern,   United  States   Attorney,  and   Jeanne  M.                                                                              
Kempthorne, Assistant United States Attorney, on brief for appellee.                  

                                         

                       October 14, 1997
                                         

     Per  Curiam.    Defendant-appellant  Barry  Twomey  pled                            

guilty  to two  counts of  bank robbery,  in violation  of 18

U.S.C.   2113(a).    In sentencing  him,  the  district court

awarded a two-level  reduction in his base  offense level for

his  acceptance  of  responsibility,  pursuant  to   U.S.S.G.

 3E1.1(a).  The sole issue  on appeal is whether the district

court committed  clear error  in denying  an additional  one-

level reduction under  3E1.1(b). 

     "A  defendant bears the burden of proving entitlement to

decreases   in   the   offense  level,   including   downward

adjustments  for  acceptance  of  responsibility.    Once the

sentencing court has ruled against  him on such an issue, the

defendant faces an uphill battle.  . . .The clearly erroneous

standard  . .  .  guides appellate  review of  district court

determinations  under section  3E1.1(b)."   United States  v.                                                                     

Morillo, 8 F.3d 864, 871 (1st Cir. 1993).                   

     In denying  the  additional  one-level  reduction  under

 3E1.1(b), the  court ruled  that the  timing of  appellant's

expression  of his intent  to plead guilty  had not permitted

the government to  avoid preparing for trial.   Specifically,

the  district court found  that when appellant  indicated his

intention  to  plead  guilty,  ten  days  before  the  second

scheduled  trial  date,  the  government   had  already  made

substantial submissions and prepared its witnesses.   Neither

that finding nor the court's determination on that basis that

                             -2-

appellant  did  not  qualify  for  the  additional  one-level

reduction was clearly erroneous.

     Appellant's sentence is summarily affirmed.  See Loc. R.                                                                 

27.1.

                             -3-